PER CURIAM.
We are asked to review an order which the trial court entered below subsequent to its order denying the appellants’ motion for change of venue. Recently, in a separate appeal this court reversed the order denying the motion for change of venue. Department of Revenue v. Schultz, 392 So.2d 926 (Fla.2d DCA 1980). Therefore, we vacate the order of November 6,1980, without prejudice to the parties to seek such interim relief as they may deem advisable in the appropriate forum. See Straughn v. Grootemaat, 291 So.2d 669 (Fla.2d DCA 1974); Dickinson v. Grootemaat, 291 So.2d 669 (Fla.2d DCA 1974).
BOARDMAN, Acting C. J., and GRIMES and CAMPBELL, JJ., concur.